Citation Nr: 0326147	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  96-21 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability secondary to the service-connected right knee 
disability. 

2.  Entitlement to restoration of a 20 percent disability 
rating for the service-connected right knee disability.  

3.  Entitlement to an increase rating for the 
service-connected right knee disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel
INTRODUCTION

The veteran served in the Army National Guard from May 1984 
to May 1991.  He had periods of active service from September 
1984 to March 1985 and in April 1986. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2001, the Board remanded the case for additional 
procedural and evidentiary development.  As the RO has 
substantially completed the development requested, no further 
action is necessary to comply with the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

The record raises the issue of whether a separate rating is 
warranted for the surgical scar of the right knee (VA 
examination in February 2003).  Since this issue has not been 
addressed by the RO, it is referred there for appropriate 
action. 


FINDINGS OF FACT

1.  The left knee disability is not of service origin, it is 
not caused by the service-connected right knee disability and 
there is no increased in left knee disability due to the 
service-connected right knee disability.

2.  The 20 percent rating for the right knee disability had 
been in effective for more than five years when it was 
reduced to 0 percent without application of 38 C.F.R. 
§ 3.344(a).   

3.  The service-connected right knee disability, residuals of 
an injury, including ligament reconstruction and arthritis, 
is manifested by flexion reduced by 5 degrees without 
evidence of painful motion or instability.
CONCLUSIONS OF LAW

1.  The left knee disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1131, 
5107(b); 38 C.F.R. §  3.310 (2003).

2.  The reduction in the disability rating for the service-
connected right knee disability was void ab initio, and the 
20 percent rating is restored from the date of the reduction.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.344, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, and 5261 
(2003).

3.  The criteria for a rating in excess of 20 percent for the 
service-connected right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, and 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

While the claim was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 
5103A, amended VA's duties to notify and to assist claimants 
in developing the information and evidence necessary to 
substantiate a claim. 

A review of the record shows that, in a January 2002 letter, 
the RO informed the veteran that he needed to submit medical 
evidence that his left knee disability was related to his 
service-connected disability and that VA would obtain any 
private medical records he identified if he authorized their 
release.  He was also informed that he had one year to submit 
the evidence.  In response, the veteran authorized VA to 
obtain the records of RFM, M.D.  In the supplemental 
statement of the case (SSOC), dated in April 2003, the RO 
cited the regulation, implementing the VCAA, providing actual 
notice of the duty to notify and the duty to assist, 
including what evidence VA would obtain and what evidence the 
veteran should provide unless he authorized VA to obtain 
evidence on his behalf.  In the SSOC, the RO informed the 
veteran that the evidence of record did not demonstrate that 
the criteria for a rating in excess of 10 percent rating for 
the right knee had been met.  For these reasons, the Board 
concludes that the duty-to-notify provisions of the VCAA have 
been complied with.  38 U.S.C.A. § 5103. 

As the veteran has not provided any further information or 
evidence to substantiate his claims, as all the evidence 
identified by the veteran has obtained and as the veteran has 
been examined by VA, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  
38 U.S.C.A. § 5103A.

History and Procedural Background

Medical and personnel records of the Army National Guard 
disclose that on April 25, 1986, while on inactive duty 
training, the veteran fell off a truck and injured his right 
knee.  Later, a Medical Board found that as a result of the 
injury the veteran suffered ligament damage and degenerative 
joint disease.  Treatment included reconstructive surgery of 
the anterior cruciate ligament.  He was then separated from 
the National Guard because of the residuals of the right knee 
injury. 

The veteran's original application for VA disability 
compensation was received on July 10, 1991, in which he 
claimed a right knee disability. 

In a May 1992 rating decision, the RO granted service 
connection for residuals of a right knee injury, including 
ligament damage.  In an April 1993 rating decision, the RO 
assigned a 20 percent rating under Diagnostic Code 5257 
(subluxation or instability), effective from the date of 
receipt of claim, July 10, 1991.  The evidence of record upon 
which the rating was authorized consisted of the service 
medical and personnel records and the report of VA 
examination in January 1993.

In July 1993, the claimed service connection for a left knee 
disability secondary to the service-connected right knee.  In 
a June 1995 rating decision, the RO denied the claim, which 
is now before the Board for appellate review. 

After notifying the veteran of the proposal to reduce the 
rating for his right knee disability, in an October 1996 
rating decision, the RO reduced the rating from 20 percent to 
0 percent, effective, January 1, 1997, on the basis of an 
April 1996 report of VA examination.  The veteran then 
perfected an appeal of the rating reduction.  In May 2000, 
the RO denied a compensable rating for the right knee 
disability and the veteran has also perfected an appeal of 
this issue. 

In an April 2003 rating decision, the RO restored a 10 
percent rating for the right knee disability, effective from 
the date of the reduction, January 1, 1997. 

1.  Service Connection 

Medical and personnel records of the Army National Guard 
contain no compliant, history or finding of a left knee 
disability. 

After separation from the Army National Guard, records of 
RMF, M.D., disclose that the veteran was seen for left knee 
pain in March 1992.  An arthrogram in May 1992 revealed tears 
in the medial and lateral menisci, which were later 
surgically repaired.  

On VA examination in May 1993, the veteran stated that his 
left knee injury was related to his right knee disability.  
The physician expressed the opinion that there was no 
possibility that the veteran sustained a meniscus tear in the 
left knee because of his right knee.  

After VA examination in February 2003, which included a 
review of the record, a VA physician expressed the opinion 
that the current left knee disorder was not caused or 
aggravated by the service-connected right knee. 



Analysis 

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1131.

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown 7 Vet. App. 439 (1995).  

Although the veteran asserts that his left knee disability 
was due to his service-connected right knee disability, his 
assertion is not evidence because when the determinative 
issue involves medical causation a layperson is not competent 
to offer a medical opinion.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As to the medical evidence of record, it 
opposes rather than supports the claim as evidenced by the 
opinions of two VA physicians.  One physician stated that 
there was no possibility that the veteran sustained a 
meniscus tear in the left knee because of his right knee.  
The second physician stated that the current left knee 
disorder was not caused or aggravated by the service-
connected right knee.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disability secondary to 
the service-connected right knee disability.  

2.  Restoration 
Analysis 

With regard to the rating reduction, the Board will consider 
whether the RO complied with the provisions of 38 C.F.R. 
§ 3.105(e) and 38 C.F.R. § 3.344, governing a reduction in 
compensation.  Section 3.105(e) provides for certain 
procedural safeguards relating to notice, such as a notice of 
the proposal to reduce a rating, and to the date of the 
reduction, which were complied with. 

Since the 20 percent rating for the service-connected right 
knee disability had been in effect for more than 5 years, 
applies.  Section 3.344 contains specific requirements 
applicable to the rating reduction in this case:  The RO (1) 
must review "the entire record of examinations and the 
medical-industrial history to ascertain whether the recent 
examination is full and complete; (2) examinations less full 
and complete than those on which payments were authorized or 
continued will not be used as a basis of reduction; and (3) 
although material improvement in the physical or mental 
condition is clearly reflected, the RO will consider whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
See Brown v. Brown, 5 Vet. App. 413, 418 (1993). 

Here, the RO did not discuss whether material improvement in 
the physical condition is clearly reflected and whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
And by addressing only the April 1996 report of VA 
examination, it is not evident that a review of the full 
medical-industrial history of the veteran's condition was 
done.  Without compliance with § 3.344(a), the rating could 
not be reduced.  Therefore the reduction in the rating from 
20 percent is void ab initio as not in accordance with the 
law.  Accordingly, the 20 percent rating is restored 
effective from the date of the reduction. 

3.  Claim for Increase 

On VA examination in January 1993, the veteran complained of 
right knee pain, exacerbated by prolonged standing or walking 
and he had difficulty in squatting and kneeling.  The 
examination indicated that the veteran walked with a right 
limp.  There was mild right thigh atrophy and mild to 
moderate anterior cruciate ligament instability.  He had full 
range of motion with painful movement and crepitus.  The 
diagnoses were right knee injury, residuals status post 
surgery, and degenerative osteoarthritis. 
On VA examination in April 1996, the veteran complained of 
right knee pain on cold and rainy days.  He stated that he 
could not exercise or play sports because of his knee.  
Objectively, there was no right knee tenderness, swelling, 
deformity, muscle atrophy, loss of strength or instability.  
The anterior and posterior drawer tests were negative.  There 
was full range of motion.  The diagnoses were residuals of 
right knee reconstruction due to anterior cruciate ligament 
tear and post-traumatic arthritis of the right knee with 
fixation devices by X-ray.  

On VA examination in July 1998, the veteran complained of 
right knee pain, locking and crepitus.  Objectively, he had 
full range of motion of the right knee.  There was no 
evidence of painful motion, edema, effusion, instability, 
weakness, redness, heat, abnormal movement or guarding.  
There was moderate crepitation and positive patella grinding 
test.  The diagnoses were residuals of right knee 
reconstruction with post-traumatic arthritis with fixation 
devices as evidenced by X-ray.  The examiner specifically 
commented that there was no limitation of motion due to pain 
and that the veteran had a functional knee in terms of range 
of motion, muscle strength and coordination. 

On VA examination in February 2003, the veteran complained of 
moderate right knee pain with walking, bending, standing, or 
negotiating stairs.  He also complained of occasional locking 
and meniscus pain.  The veteran indicated that he took 
medication and he used topical remedies for temporary relief 
of pain.  He also indicated that during the previous year, 
there were no episodes of subluxation or dislocation.  The 
veteran stated that he was working and in the last year he 
missed five days of work due to bilateral knee pain.  
Objectively, range of motion of the right knee was flexion to 
135 degrees and extension to 0 degrees.   There was no 
evidence of painful motion, edema, effusion, instability, 
weakness, redness, heat, abnormal movement or guarding.  
There was moderate crepitation and positive patella grinding 
test.  The anterior and posterior drawer tests were negative.  
Gait was normal.  There was no evidence of an acute flare-up.  
The diagnoses were residuals of right knee reconstruction, 
post-traumatic arthritis and fixation devices by X-rays, and 
moderate degenerative osteoarthritis of the right knee with 
intra-articular loose body.
Analysis

With restoration of the 20 percent rating, the remaining 
issue is whether the right knee disability is more disabling 
than that represented by the 20 percent rating.  In 
evaluating the claim for increase, the Board considers all 
the evidence of record.  The pertinent findings are then 
compared to the criteria set forth in the VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155.  
Diagnostic Codes identify the listed disabilities in the 
Schedule.  Pursuant to 38 C.F.R. §§ 4.1 and 4.2, each 
disability is viewed in relation to its history and each 
disability is considered from the point of view of the 
veteran working or seeking work.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Currently, the disability is rated under Diagnostic Codes 
5003 and 5257. 

Knee impairment with recurrent subluxation and lateral 
instability is rated 20 percent when moderate and 30 percent 
when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  38 
C.F.R. 4.71a, Diagnostic Code 5003.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
evaluation, and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees. 38 C.F.R. § 
4.71a, Diagnostic Code 5260.

38 C.F.R. § 4.71, Plate II shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).

Also when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and that 
examinations upon which rating decisions are based must 
adequately portray the extent of the functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Reconciling the various reports, the veteran's primary 
complaints are pain exacerbated by prolonged standing or 
walking and difficulty in squatting and kneeling, such that 
he cannot exercise or play sports because of his knee.  

While the record does show tenderness on palpation and 
moderate crepitus, there was only slight impairment in range 
of motion with flexion to 135 degrees and extension is 
normal.  Additionally, there was no evidence of warmth, 
redness, effusion, or locking.  Although X-rays confirmed the 
presence of arthritis and degenerative joint disease, the 
examinations revealed no instability or more than slight 
limitation of flexion.  After reviewing the evidence, the 
Board can find no basis under the appropriate Diagnostic 
Codes, pertaining to instability, arthritis, and limitation 
of motion, to grant a rating higher than 20 percent for the 
right knee disability.  

The Board has considered pain-related functional impairment 
as set forth in the DeLuca case.  The pertinent findings have 
been consistent with no evidence of painful motion or 
impaired gait.  There is no loss of muscle strength or 
coordination.  In view of only slight impairment of flexion 
shown during the recent VA examination, the degree of 
functional impairment due to pain is adequately reflected in 
the current 20 percent rating.  Also, as previously indicated 
the examination found no instability of the right knee.  

After reviewing the evidence, the Board can find no basis 
under the appropriate Diagnostic Codes, pertaining to 
instability, arthritis, limitation of motion, and functional 
loss due to pain to grant a rating higher than 20 percent for 
the right knee disability. Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
increase. 


ORDER

Service connection for a left knee disability secondary to 
the service-connected right knee is denied.

Restoration of a 20 percent rating for the service-connected 
right knee disability is granted. 

A rating in excess of 20 percent for the service-connected 
rating knee is denied.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

